Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The two sets of claims filed on 10/22/21 appear to be identical.

Drawings
The drawings are objected to because it is not clear how the figures show how “the sonic drill head independently and separately applies the sonic energy to the sonic drill rods or to the sonic drill casings” as recited in claim 11.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities: in lines 12-13, it is suggested to replace the claim term “previously-advanced sonic drill rod(s)” with --at least one previously-advanced sonic drill rod-- to improve clarity.
Claim 10 is objected to because of the following informalities: in line 7, it is suggested to replace the claim term “underground formation(s)” with --the underground formation-- to avoid a double inclusion issue.
Claim 10 is objected to because of the following informalities: in lines 9-10, it is suggested to replace the claim term “previously-advanced sonic drill casing(s)” with --at least one previously-advanced sonic drill casing-- to improve clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10, 13-14, 16, and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodine US3283833 in view of Osadchuk US5979574.
Regarding independent claim 1, Bodine discloses, in Figures 1-6a,
A sonic-powered method (Bodine; Fig. 1-6a) for horizontal directional drilling, comprising: positioning a drilling apparatus (Bodine; the assembly of figure 1) proximate to an entry site (Bodine; exposed bank 12) at one end of a desired path for a generally horizontal bore to be formed, the drilling apparatus including a sonic drill head (Bodine; coupling collar 15) movably mounted on a drill mast (Bodine; horizontal platform 62) and a sonic oscillator (Bodine; vibration generator/oscillator “G”) operatively engaged with the sonic drill head; attaching a sonic drill bit (Bodine; the assembly of outside cap 84 and inside thimble 86) and a sonic drill rod (Bodine; elastic mandrel 80) to the sonic drill head; advancing the sonic drill bit and the sonic drill rod into and through the ground along the desired path by advancing the sonic drill head to move along the drill mast (Bodine; Fig. 1; horizontal travel/advancement performed pneumatically by the assembly of air hose 27, piston 22, and traveling lead screw 33), wherein the sonic oscillator applies sonic energy defined by high frequency vibrations (Bodine; col. 10:7-14 adjusted to resonance for the pipe length including 100 cycles per second (cps)) to the sonic drill rod and the sonic drill bit to cause the sonic drill bit to penetrate through an underground formation in front of the sonic drill bit along the desired path (Bodine; Fig. 1); and attaching further sonic drill rods to the sonic drill head and to previously-advanced sonic drill rod(s) and repeating the advancing of the sonic drill head to continue forming a generally horizontal bore by horizontal directional drilling along the desired path until the sonic drill bit at an site at an opposite end of the desired path (Bodine; Fig. 1; the distal end of the drilling path), wherein the generally horizontal bore formed by the advancing along the desired path defines a pilot bore for installing a line or conduit (Bodine; col. 9:58-61 “service water connection” line/conduit) along the desired path (Bodine; Fig. 1).
Bodine is silent regarding emerges at an exit site at an opposite end of the desired path.
Osadchuk teaches emerges at an exit site at an opposite end of the desired path (Osadchuk; sequence of Fig. 14-15; drilling a pilot bore 712 through multiple different formations from an entrance site to exit site, and then enlarging the pilot bore 712 with a backreamer boring head 40 to create an enlarged secondary bore 812).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the site and the method as taught by Bodine to be an exit site and to include drilling through multiple different formations and then backreaming to enlarge the pilot bore as taught by Osadchuk for the purpose of installing a pipeline/conduit/cable along a desired wellbore path (Osadchuk; col. 1:9-12).

Regarding claim 2, modified Bodine teaches the invention substantially as claimed as described above, and The method of claim 1, wherein the advancing of the sonic drill bit and the sonic drill rods into and through the ground is performed without a continuous circulation of a drilling fluid to the sonic drill bit and along the pilot bore (Bodine; Fig. 1).

Regarding claim 3, modified Bodine teaches the invention substantially as claimed as described above, and The method of claim 2, wherein the advancing of the sonic drill bit and the sonic drill rods into and through the ground is performed without circulating any drilling fluid to the sonic drill bit or along the pilot bore (Bodine; Fig. 1).

Regarding claim 4, modified Bodine teaches the invention substantially as claimed as described above, and The method of claim 3, wherein no fluid collection trench or water recycling equipment is provided at either of the entry site or the exit site during the horizontal directional drilling (Bodine; Fig. 1).

Regarding claim 5, modified Bodine teaches the invention substantially as claimed as described above, and The method of claim 1, wherein the desired path for the pilot bore travels through at least two different underground formations defined by differing materials to drill through, and the advancing of the sonic drill bit and the sonic drill rods into and through the ground further comprises: using the same sonic drill bit to penetrate through each of the differing materials in the at least two different underground formations (Osadchuk; sequence of Fig. 14; drilling a pilot bore 712 through multiple different formations from an entrance site to exit site).

Regarding claim 6, modified Bodine teaches the invention substantially as claimed as described above, and The method of claim 5, wherein a single set of drilling equipment including the same sonic drill bit and a single set of drilling operation parameters (Bodine; boring/drilling by sonic drilling using vibration generator/oscillator “G”) is used for penetrating the pilot bore through each of the at least two different underground formations (Osadchuk; sequence of Fig. 14; drilling a pilot bore 712 through multiple different formations from an entrance site to exit site).

Regarding claim 10, modified Bodine teaches the invention substantially as claimed as described above, and The method of claim 1, further comprising: attaching a sonic drill casing to the sonic drill head, the sonic drill casing being larger in diameter than the sonic drill bit and sonic drill rods; advancing the sonic drill casing into and through the ground so that the sonic drill casing surrounds the sonic drill rods and the pilot bore as the sonic drill casing is installed, wherein the sonic oscillator applies sonic energy defined by high frequency vibrations to the sonic drill casing to cause the sonic drill casing to penetrate through underground formation(s) in front of the sonic drill casing; and attaching further sonic drill casings to the sonic drill head and to previously-advanced sonic drill casing(s) and repeating the advancing of the sonic drill head to continue casing the pilot bore, thereby stabilizing the walls of the pilot bore to prevent collapse of the pilot bore and/or to prevent escape of any drilling fluids used in the pilot bore (Bodine; Fig. 4-5; pipe 81).

Regarding claim 13, modified Bodine teaches the invention substantially as claimed as described above, and The method of claim 10, wherein the sonic oscillator produces high frequency vibrations of up to 150 Hz in the sonic drill bit and the sonic drill rods, or in the sonic drill casings (Bodine; col. 10:7-14 adjusted to resonance for the pipe length including 100 cycles per second (cps)).

Regarding claim 14, modified Bodine teaches the invention substantially as claimed as described above, and The method of claim 13, further comprising: adjusting output of the sonic oscillator such that a frequency of the high frequency vibrations applied by sonic energy on the sonic drill rods is a resonant frequency of the sonic drill rods, or such that the frequency applied on the sonic drill casings is a resonant frequency of the sonic drill casings (Bodine; col. 10:7-14 adjusted to resonance for the pipe length including 100 cycles per second (cps)).

Regarding claim 16, modified Bodine teaches the invention substantially as claimed as described above, and The method of claim 1, further comprising: after the sonic drill bit emerges from the exit site to finalize formation of the pilot bore, attaching a reamer and/or a swabber to a free end defined by the sonic drill rods; and withdrawing the sonic drill rods back through the pilot bore to advance the reamer and/or the swabber along the pilot bore, wherein the sonic oscillator of the drilling apparatus continues to apply high frequency vibrations to the sonic drill rods to assist the reamer and/or the swabber to cut through the underground formations surrounding the pilot bore and thereby expand a size of the pilot bore to fit the line or conduit to be installed along the desired path (Osadchuk; sequence of Fig. 14-15; drilling a pilot bore 712 through multiple different formations from an entrance site to exit site, and then enlarging the pilot bore 712 with a backreamer boring head 40 to create an enlarged secondary bore 812).

Regarding claim 18, modified Bodine teaches the invention substantially as claimed as described above, and The method of claim 1, wherein in addition to applying sonic energy with the sonic oscillator, advancing the sonic drill bit and the sonic drill rods with the sonic drill head further comprises: applying to move the sonic drill head along a length of the drill mast towards the entry site; and the sonic drill bit and the sonic drill rods with the sonic drill head during movement of the sonic drill head along the length of the drill mast (Bodine; Fig. 1).
Modified Bodine does not teach applying hydraulically-generated down pressure to move the sonic drill head along a length of the drill mast towards the entry site; and slowly rotating the sonic drill bit and the sonic drill rods with the sonic drill head during movement of the sonic drill head along the length of the drill mast.
Osadchuk teaches applying hydraulically-generated down pressure to move the drill head along a length of the drill mast towards the entry site; and slowly rotating the drill bit and the drill rods with the drill head during movement of the drill head along the length of the drill mast (Osadchuk; col. 6:58-60 pumping drilling mud; col. 7:8-10 drilling mud cools and lubricates the drill bit 26; col. 7:23-23-28 rotation that is sufficiently slow to prevent unnecessary wear and/or damage to the drilling equipment or to the quality/stability of the drilled wellbore).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method as taught by modified Bodine to include applying hydraulically-generated down pressure and slow rotation as taught by Osadchuk for the purpose of providing wellbore and equipment cooling and lubrication while minimizing equipment damage or wellbore quality/stability issues (Osadchuk; col. 6:58-60 pumping drilling mud; col. 7:8-10 drilling mud cools and lubricates the drill bit 26; col. 7:23-23-28 rotation that is sufficiently slow to prevent unnecessary wear and/or damage to the drilling equipment or to the quality/stability of the drilled wellbore).

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodine US3283833 in view of Osadchuk US5979574 as applied to claim 5 above, and further in view of Stump et al. US5720354.
Regarding claims 7-9, modified Bodine teaches the invention substantially as claimed as described above, and The method of claim 5, wherein one of the different underground formations is defined by material, and the step of advancing the sonic drill bit and the sonic drill rods further comprises: suspending material in space using transmission of sonic vibrations from the sonic drill bit and the sonic drill rods into the material, thereby generating a low friction environment for the sonic drill bit to advance through the material (Bodine; Fig. 1) (Osadchuk; sequence of Fig. 14; drilling a pilot bore 712 through multiple different formations from an entrance site to exit site); The method of claim 7, wherein another one of the different underground formations is defined by material, and the step of advancing the sonic drill bit and the sonic drill rods further comprises: shearing the material surrounding the sonic drill bit and the sonic drill rods with transmission of sonic vibrations from the sonic drill bit and the sonic drill rods into the material, thereby reducing friction against forward movements of the sonic drill bit and the sonic drill rods (Bodine; Fig. 1) (Osadchuk; sequence of Fig. 14; drilling a pilot bore 712 through multiple different formations from an entrance site to exit site); The method of claim 8, wherein another one of the different underground formations is defined by rock material (Bodine; col. 1:33-35 “rock”), and the step of advancing the sonic drill bit and the sonic drill rods further comprises: percussively fracturing the rock material by applying sonic vibrations to the sonic drill bit to cause repeated impacts of the sonic drill bit into the rock material, thereby removing the rock material in front of the sonic drill bit and reducing friction against forward movements of the sonic drill bit and the sonic drill rods (Bodine; Fig. 1) (Osadchuk; sequence of Fig. 14; drilling a pilot bore 712 through multiple different formations from an entrance site to exit site).
Modified Bodine is silent regarding the material of the different underground formations being defined by sand material and clay material, respectively.
Stump teaches sand material and clay material (Stump; col. 11:17-18 sand, clay).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the formations as taught by modified Bodine to comprise sand material and clay material as taught by Stump for the purpose of installing a pipeline/conduit/cable along a desired wellbore path (Osadchuk; col. 1:9-12).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodine US3283833 in view of Osadchuk US5979574 as applied to claim 10 above, and further in view of Hay et al. US7287603.
Regarding claim 11, modified Bodine teaches the invention substantially as claimed as described above, and The method of claim 10, wherein the sonic drill head between advancing one sonic drill rod and one sonic drill casing such that the majority of the pilot bore is stabilized and cased behind the sonic drill bit during the horizontal directional drilling, and wherein the sonic drill head independently and separately applies the sonic energy to the sonic drill rods or to the sonic drill casings (Bodine; Fig. 1 of Bodine appears to be consistent with applicant’s Figure 4A that appears to depict the assembly of applicant’s sonic drill head 42, sonic drill rod 48, and sonic drill casing 49 at a high level without showing any additional structural details of how they are attached together, e.g. by bolts, threads, etc.).
Modified Bodine is silent regarding wherein the sonic drill head alternates between advancing one sonic drill rod and then one sonic drill casing.
Hay teaches alternating between advancing a drill rod and advancing casing (Hay; col. 1:43-46 alternating between drilling and casing). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the advancing method as taught by modified Bodine to include alternating between the rod and the casing as taught by Hay for the purpose of installing the casing and eliminating the need to withdraw the drill rod which reduces drilling and casing operational costs (Hay; col. 2:32-37).

Claim(s) 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodine US3283833 in view of Osadchuk US5979574 as applied to claims 10 and 16 above, and further in view of Berman US11274856.
Regarding claim 12, modified Bodine teaches the invention substantially as claimed as described above, and The method of claim 10, further comprising: the line or conduit into the cased pilot bore and the line or conduit through the pilot bore to finalize installation of the line or conduit along the desired path (Bodine; col. 9:58-61 “service water connection” line/conduit); and the sonic drill casings using the drilling apparatus the line or conduit is installed along the desired path (Bodine; col. 9:58-61 “service water connection” line/conduit); The method of claim 16, further comprising: the line or conduit into the expanded pilot bore and the line or conduit through the pilot bore to finalize installation of the line or conduit along the desired path (Bodine; col. 9:58-61 “service water connection” line/conduit).
Modified Bodine is silent regarding inserting the line or conduit into the cased pilot bore and pulling the line or conduit through the pilot bore to finalize installation of the line or conduit along the desired path; and withdrawing the sonic drill casings using the drilling apparatus after the line or conduit is installed along the desired path; inserting the line or conduit into the expanded pilot bore and pulling the line or conduit through the pilot bore to finalize installation of the line or conduit along the desired path.
Berman teaches inserting the line or conduit into the cased pilot bore and pulling the line or conduit through the pilot bore to finalize installation of the line or conduit along the desired path; and withdrawing the drill casings using the drilling apparatus after the line or conduit is installed along the desired path (Berman; Fig. 4C-4E deploying and towing the heat exchanger pipe 12 within the outer casing 18 by use of an umbilical 20 and then withdrawing the outer casing 18); inserting the line or conduit into the expanded pilot bore and pulling the line or conduit through the pilot bore to finalize installation of the line or conduit along the desired path (Berman; Fig. 4C-4E deploying and towing the heat exchanger pipe 12 within the outer casing 18 by use of an umbilical 20 and then withdrawing the outer casing 18).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method as taught by modified Bodine to include inserting and pulling the line/conduit and withdrawing the drill casing after line/conduit installation as taught by Berman for the purpose of protecting the line/conduit from damage as it is deployed into the borehole (Berman; col. 6:5-6).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodine US3283833 in view of Osadchuk US5979574 as applied to claim 1 above, and further in view of Mathewson et al. US2903240.
Regarding claim 15, modified Bodine teaches the invention substantially as claimed as described above, and The method of claim 1, wherein advancing the sonic drill bit and the sonic drill rods further includes a forward direction of the sonic drill bit (Bodine; Fig. 1).
Modified Bodine does not teach turning a forward direction of the sonic drill bit with a bent sub such that the desired path of the pilot bore includes one or more turns along a length of the desired path.
Mathewson teaches turning a forward direction of the drill bit with a bent sub such that the desired path of the pilot bore includes one or more turns along a length of the desired path (Mathewson; Fig. 4; bent drill rod 10 for a sonic drill 25).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method as taught by modified Bodine to include turning the path with a bent sub as taught by Mathewson for the purpose of providing directional drilling control and avoiding obstacles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roper et al. US4384625 teaches, in Figure 1, providing a vibrator near the drill bit to reduce drilling friction and to avoid differential pressure sticking.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	9/29/22